Hon. Stephen G. Limmer Schiffmacher, Cullen, Farrell and Limmer, Esqs. Attorneys for the Great Neck Park District
As attorneys for the Great Neck Park District, a special district of the Town of North Hempstead, Nassau County, you have asked whether violation of regulations governing behavior in the parks of the District may be prosecuted in a village court if the violation occurred in a District Park located within a village within the town. You note that the regulations were duly adopted and enacted by the town.
Town Law, § 198 (4) specifically addresses this question: "* * * in the County of Nassau [the violators of Park District regulations are to be prosecuted] before a judge of the District Court and elsewhere before a justice of the peace * * *."
Thus, the District Court of Nassau County has been given exclusive jurisdiction over prosecutions for violations of rules governing Town Park District parks.